Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 6-11 in the reply filed on 2/24/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "at least in % by weight" in claims 6, 8 and 10 is a relative term which renders the claim indefinite.  The term "at least in % by weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if % by volume and % by atom are also included in this limitation.  For the purpose of further examination, the term “at least in % by weight” will be treated as “in % by weight”.
Claims 7, 9, and 11 are rejected likewise as depending on claims 6, 8, and 10, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sileo et al (US 5780116 A).
Regarding claim 6, Sileo teaches nickel based superalloys comprising the following composition as compared with the current claim [col.7 ln.46-59]:
Element
Claim 6
Sileo
Cr
9%-16%
5-26 
Co
9%-11.5%
0-24.00 
W
6.5%-10.5%
0-15.00 
Ta
1%-3%
0-12
Al
4%-6%
3-13.2
C
0.03%-0.1%
0-0.25
B
0.005%-0.015%
0-0.2
Hf
0.3%-1.5%
0.1-1.5
Zr
0.005%-0.015%
0-0.2
Optionally: Y
0-0.03%
0.001-0.80
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Sileo teaches 0-0.6% of Ti, overlapping the claimed no Ti.

Regarding claim 7, Sileo teaches the super alloy comprising the elements in claim 6 plus 0-4% of Mo, 0-7% of Re, 0-5% of Ti, 0-0.6% of Si, 0-5% of Nb, 0-0.2% of Fe, 0-0.1% of Cu, and 0-0.05% of P, S, Pb, Bi, and Mn [col.7 ln. 55-69].  Since the lower limits are zero, these elements can be excluded from the composition, so that the superalloy only consists the elements in claim 6.  

Regarding claim 8, , Sileo teaches nickel based superalloys comprising the following composition as compared with the current claim [col.7 ln.46-59]:
Element
Claim 8
Sileo
Cr
12-14
5-26 
Co
9.5-11
0-24.00 
W
7.5-9.5
0-15.00 
Ta
1.5-2.5
0-12
Al
4.5-5.5
3-13.2
C
0.04-0.08
0-0.25
B
0.007-0.01
0-0.2
Hf
0.4-1.2
0.1-1.5
Zr
0.007-0.01
0-0.2
Optionally: Y
0.01-0.03
0.001-0.80
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.

Regarding claim 9, Sileo teaches the super alloy comprising the elements in claim 8 plus 0-4% of Mo, 0-7% of Re, 0-5% of Ti, 0-0.6% of Si, 0-5% of Nb, 0-0.2% of Fe, 0-0.1% of Cu, and 0-0.05% of P, S, Pb, Bi, and Mn [col.7 ln. 55-69].  Since the lower limits are zero, these elements can be excluded from the composition, so that the superalloy only consists the elements in claim 8.

Regarding claim 10, Sileo teaches nickel based superalloys comprising the following composition as compared with the current claim [col.7 ln.46-59]:
Element
Claim 10
Sileo
Cr
12.5%
5-26 
Co
10.5%
0-24.00 
W
8.5%
0-15.00 
Ta
2%
0-12
Al
5%
3-13.2
C
0.05%
0-0.25
B
0.009%
0-0.2
Hf
0.5%
0.1-1.5
Zr
0.009%
0-0.2
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Sileo teaches 0-0.6% of Ti, overlapping the claimed no Ti.

Regarding claim 11, Sileo teaches the super alloy comprising the elements in claim 10 plus 0-4% of Mo, 0-7% of Re, 0-5% of Ti, 0-0.6% of Si, 0-5% of Nb, 0-0.2% of Fe, 0-0.1% of Cu, and 0-0.05% of P, S, Pb, Bi, and Mn [col.7 ln. 55-69].  Since the lower limits are zero, these elements can be excluded from the composition, so that the superalloy only consists the elements in claim 10.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoki et al (JPH09272933A, machine translation referred here).
Regarding claim 6, Tamaoki teaches a nickel-based superalloy having the following composition as compared with the current claim:
Element
Claim 6
Tamaoki [0023]
Cr
9%-16%
1.5-15
Co
9%-11.5%
9 or less
W
6.5%-10.5%
2.0-12
Ta
1%-3%
2.0-12
Al
4%-6%
4.0-6.5
C
0.03%-0.1%
0.03-0.20
B
0.005%-0.015%
0.004-0.05
Hf
0.3%-1.5%
1.5 or less
Zr
0.005%-0.015%
0.02 or less
Optionally: Y
0%-0.03%
0.1-9
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Tamaoki teaches the amount of Ti to be less than 0.4%, preferably not added, meeting the claimed no titanium.

Regarding claim 7, Tamaoki teaches the super alloy comprising the elements in claim 6 plus 0-6% of Mo, 0-4% of Nb, and 0.1-9% of Re [0023].  Since the lower limits of Mo and Nb are zero, these two elements can be excluded from the composition of Tamaoki and thus meeting the current claim.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  The lower limit of Nb of 0.1% can be considered merely close to zero, because the current specification discloses no limitation to elements other than the claimed ones.  

Regarding claim 8, Tamaoki teaches a nickel-based superalloy having the following composition as compared with the current claim:
Element
Claim 8
Tamaoki [0023]
Cr
12-14
1.5-15
Co
9.5-11
9 or less
W
7.5-9.5
2.0-12
Ta
1.5-2.5
2.0-12
Al
4.5-5.5
4.0-6.5
C
0.04-0.08
0.03-0.20
B
0.007-0.01
0.004-0.05
Hf
0.4-1.2
1.5 or less
Zr
0.007-0.01
0.02 or less
Optionally: Y
0.01-0.03
0.1-9
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition except Co.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Tamaoki teaches the amount of Ti to be less than 0.4%, preferably not added, meeting the claimed no titanium.
Tamaoki’s upper limit of Co of 9% can be considered merely close to the claimed lower limit of 9.5%, because the current specification discloses no limitation to elements other than the claimed ones.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Regarding claim 9, Tamaoki teaches the super alloy comprising the elements in claim 8 plus 0-6% of Mo, 0-4% of Nb, and 0.1-9% of Re [0023].  Since the lower limits of Mo and Nb are zero, these two elements can be excluded from the composition of Tamaoki and thus meeting the current claim.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  The lower limit of Nb of 0.1% can be considered merely close to zero, because the current specification discloses no limitation to elements other than the claimed ones.  

Regarding claim 10, Tamaoki teaches a nickel-based superalloy having the following composition as compared with the current claim:
Element
Claim 10
Tamaoki [0023]
Cr
12.5%
1.5-15
Co
10.5%
9 or less
W
8.5%
2.0-12
Ta
2%
2.0-12
Al
5%
4.0-6.5
C
0.05%
0.03-0.20
B
0.009%
0.004-0.05
Hf
0.5%
1.5 or less
Zr
0.009%
0.02 or less
Ni
balance
balance


It can be seen that the prior art’s composition overlaps the claimed composition except Co.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.
Tamaoki teaches the amount of Ti to be less than 0.4%, preferably not added, meeting the claimed no titanium.
Tamaoki’s upper limit of Co of 9% can be considered merely close to the claimed lower limit of 9.5%, because the current specification discloses no limitation to elements other than the claimed ones.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).


Regarding claim 11, Tamaoki teaches the super alloy comprising the elements in claim 10 plus 0-6% of Mo, 0-4% of Nb, and 0.1-9% of Re [0023].  Since the lower limits of Mo and Nb are zero, these two elements can be excluded from the composition of Tamaoki and thus meeting the current claim.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  The lower limit of Nb of 0.1% can be considered merely close to zero, because the current specification discloses no limitation to elements other than the claimed ones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734